Title: Robert R. Livingston to the American Peace Commissioners, 25 March 1783
From: Livingston, Robert R.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


On the morning of March 12 Congress learned from the hand of Joshua Barney, captain of the packet General Washington, that the American peace commissioners had signed conditional preliminary articles with Great Britain on November 30, 1782. In addition to delivering the provisional peace agreement itself, Barney also presented Congress with a wealth of explanatory material from the commissioners including Franklin’s letters of December 4, December 5[–14], and December 24[–25]; the commissioners’ joint letter of December 14; and Franklin’s journal of the peace negotiations.
Congress’ elation at the terms of the agreement was tempered, as Livingston writes here, by distress at learning that the commissioners had settled the agreement without consultation with the French, and that they had agreed to a secret and, in Congress’ view, dangerous separate article concerning the boundary with West Florida that they had deliberately withheld from Vergennes. The delegates spent the next two weeks vigorously debating whether the American commissioners had disobeyed their instructions, whether they ought to be censured, and what Congress should communicate to the French minister in Philadelphia. As James Madison wrote, “the dilemma to which Congress are reduced is infinitely perplexing.” To collude in the secrecy and risk, irreparably alienating France before that country had signed its own treaty with Britain, struck Congress as a grave issue of national security as well as a matter of national honor. Livingston submitted his views in a letter of March 18; Congress’ debate over his recommendations dominated the session of Saturday, March 22. The following Monday, March 24, they received news that the Anglo-French preliminary treaty had been signed on January 20, thereby eliminating the conditional nature of the Anglo-American agreement. The debate over what to tell the American commissioners evaporated. Livingston, eager to respond to the commissioners, wrote the present letter without Congress’ agreement on what it should include, choosing instead to enclose evidence of the discussions.
One of James Madison’s first reactions to the dispatches brought by Barney was admiration for Franklin. Writing to Edmund Randolph on March 12, Madison described the preliminary articles and then added: “Franklin’s correspondence on this occasion denotes a vigor of intellect, which is astonishing at his age. A letter to the British Minister on the case of the Tories in particular is remarkable for strength of reasoning, of sentiment & of expression.” (He was referring to Franklin’s November 26, 1782, letter to Richard Oswald, which Jay had forwarded.) Madison went on to describe Franklin’s poignant request to be relieved of his duties, “being in his 78th year.” Randolph answered that Madison’s letter was an antidote to one he had just received from Arthur Lee, criticizing Franklin for having kept Congress “utterly in the dark as to the progress of the negotiations at Paris,” and insinuating that this would have grave consequences. Madison replied: “The extract from [Lee]’s letter recited in yours astonished me more than it could do you, because I must be more sensible of its contrast to truth. High as my opinion of the object of it was, the judgment & acuteness & patriotism displayed in the last despatches from him, have really enhanced it. So far are they in particular from studiously leaving us in the dark, that some of them are of as late date as any, if not later than those from several & perhaps as voluminous as all the rest put together.”
  
Gentlemen,Philadelphia 25th. March 1783.
I am now to acknowledge the favor of your joint Letter by the Washington, together with a Copy of the preliminary Articles— Both were laid before Congress— The Articles have met their warmest approbation, and have been generally seen by the People in the most favorable point of view.
The steadiness manifested in not treating without an express acknowledgment of your Independence previous to a Treaty, is approved; and it is not doubted but it accelerated that declaration. The Boundaries are as extensive as we have a right to expect, and we have nothing to complain of with respect to the Fisheries— My Sentiments as to English Debts you have in a former Letter, no honest Man could wish to withhold them. A little forbearance in British Creditors till People have recovered in part the losses sustained by the war will be necessary to render this Article palatable, and indeed to secure more effectually the Debt. The Article relative to the Loyalists is not quite so accurately expressed as I could wish it to have been. What, for instance, is intended by real British Subjects? It is clear to me that it will operate nothing in their favor in any State in the Union; but as you made no secret of this to the British Commissioners, they will have nothing to charge you with, and indeed the whole Clause seems rather to have been inserted to appease the clamours of these poor Wretches, than to satisfy their wants. Britain would have discovered more candour & magnanimity in paying to them three months expence of the war establishment which would have been an ample compensation for all their losses, and left no germ of dissatisfaction to bud and blow, and ripen into discontents here—another Administration may think the noncompliance of the Legislatures with the Recommendations of Congress on this subject a sufficient cause for giving themselves and us new trouble— You however were perfectly right in agreeing to the Article—the folly was theirs, who did not either insist upon more, or give up this.
But, Gentlemen, tho’ the issue of your Treaty has been successful, tho’ I am satisfied that we are much indebted to your firmness and perseverance, to your accurate knowledge of our situation, and of our wants for this success; yet I feel no little pain at the distrust manifested in the management of it, particularly in signing the Treaty without communicating it to the Court of Versailles till after the Signature, and in concealing the seperate Article from it even when signed. I have examined with the most minute attention all the reasons assigned in your several Letters to justify these Suspicions. I confess they do not appear to strike me so forcibly as they have done you, and it gives me pain that the Character for Candour and Fidelity to its Engagements, which should always characterize a great People should have been impeached thereby. The concealment was in my opinion absolutely unnecessary. For had the Court of France disapproved the terms you had made after they had been agreed upon, they could not have acted so absurdly as to counteract you at that late day, and thereby put themselves in the power of an Enemy, who would certainly betray them, and perhaps justify you in making terms for yourselves.
The secret Article is no otherwise important, than as it carries in it the Seeds of Enmity to the Court of Spain, and shews a marked preference for an open Enemy.
It would in my opinion have been much better to have fixed on the same Boundaries for West Florida into whatever hands it fell without shewing any preference, or rendering concealment necessary—since all the Arguments in favor of the Cession to England would then have operated with equal force, and nothing have been lost by it, for there can be no doubt, that whether Florida shall at the close of the War be ceded to England or to Spain, it will be ceded as it was held by Britain. The seperate Article is not I suppose by this time a Secret in Europe, it can hardly be considered as such in America. The Treaty was sent out to the General with this Article annexed by Sir Guy Carleton, without the smallest injunction of Secrecy—so that I dare say it has been pretty generally read at Head Quarters. Congress still conceal it here. I feel for the Embarrassment explanations on this subject must subject you to, when this Secret is known to your Allies.
I intended to have submitted this Letter to Congress, but I find that there is not the least prospect of obtaining any decision upon it in time to send by this conveyance, if at all. I leave you to collect their Sentiments as far as I know them from the following state of their proceedings. After your joint and seperate Letters, & the Journals had been submitted to them by me, and had been read, they were referred back to me to report, when I wrote them the inclosed Letter No. 1.— When the Letter was taken into consideration, the following Motions No. 2. 3. 4. were made and debated a whole day. After which the Letter and Motions were committed, and a Report brought in No. 5. This was under consideration two days, when the arrival of a Vessel from Cadiz with Letters from the Count d’Estaing & the Marquis de la Fayette, containing Accounts that preliminaries were signed, induced many Members to think it would be improper to proceed in the Report, and in that state it remains without any express decision. From this you will draw your own inferences. I make no Apology for the part I have taken in this business. I am satisfied you will readily acquit me for having discharged what I concieved my duty upon such a view of things as you presented to me. In declaring my Sentiments freely, I invite you to treat me with equal Candour in your Letters; and in sending original papers I guard against misrepresentations that might give you pain. Upon the whole I have the pleasure of assuring you, that the Services you have rendered your Country in bringing this business to a happy issue are very gratefully recieved by them, however we may differ in Sentiment about the mode of doing it. I am sorry that the extreme negligence of the different States has prevented, and will probably long prevent my being able to send you a State of the injury done to real property, and the Number of Slaves destroyed and carried off by the British Troops and their Allies— Tho’ no pains have been or shall be wanting on my part to urge them to it.
I have the honor to be, Gentlemen, with great Respect & Esteem, your most obedient hble Servant.
R. Robt. Livingston.
No. 1. 2plicate.Honable John Adams, Benja. Franklin John Jay & Henry Laurens EsquiresCopy
 
Notation by John Adams: Mr Livingstone. 25. March 1783. to The Ministers for Peace.
